 

Exhibit 10.3(a)

 

HORACE MANN EDUCATORS CORPORATION

2010 Comprehensive Executive Compensation Plan

(as amended and restated effective May 20, 2015)
(Section 16 Officer)

 

Non-Qualified Stock Option Agreement - Employee Grantee

 

This Non-Qualified Stock Option Agreement, consisting of this designations page
and the Non-Qualified Stock Option Terms and Conditions attached hereto or
delivered concurrently herewith, (the “Agreement”) evidences the grant by HORACE
MANN EDUCATORS CORPORATION, a Delaware corporation (the “Company”), to you of a
non-qualified stock option (the “Option”) to purchase shares of Common Stock,
par value $0.001 per share if the Company under the 2010 Comprehensive Executive
Compensation Plan (as amended and restated effective May 20, 2015 and as further
amended) (the “Plan”).

 

Designations:

 

Employee Grantee: «First_Name» «Last_Name»     Grant Date: March 7, 2017

 

Number of shares of Stock for which the Option is granted: «SO_text»

 

Exercise Price: $ 41.95 per share     Expiration Date: March 7, 2027 provided
you remain continuously employed by the Company, except as otherwise provided
herein.

 

Vesting Schedule:(Numbers shall be rounded up or down to the nearest whole
share.)

 

The Option shall vest and become
nonforfeitable on the following Vesting
Dates: %age
becoming
vested Cumulative
%age vested Prior to first anniversary of Grant Date 0%   0%   First anniversary
of Grant Date 25%   25%   Second anniversary of Grant Date 25%   50%   Third
anniversary of Grant Date 25%   75%   Fourth anniversary of Grant Date 25%  
100%  

 

Except as otherwise provided in this Agreement, if you have a termination of
service prior to the Vesting Date for any reason, the unvested portion of the
Option shall be forfeited immediately.

 

  HORACE MANN EDUCATORS CORPORATION       Date:  April 3, 2017 By: /s/ Marita
Zuraitis     Marita Zuraitis     President and Chief Executive Officer

 

Attachment: Non-Qualified Stock Option Terms and Conditions. Effective March 7,
2017

 

 

 

 

HORACE MANN EDUCATORS CORPORATION

2010 Comprehensive Executive Compensation Plan

(as amended and restated effective May 20, 2015)

 

NON-QUALIFIED STOCK OPTION
(Section 16 Officer)

TERMS AND CONDITIONS

 

The following Terms and Conditions apply to the Option granted to you as an
employee grantee by the Company under the Plan as specified in the Non-Qualified
Stock Option Agreement of which these Terms and Conditions form a part. Certain
specific terms of the Option, including the number of shares purchasable, the
Grant Date, the vesting schedule, the Expiration Date, and Exercise Price, are
set forth on the designations page of this Agreement.

 

1.   General. By accepting the grant of the Option, you agrees to be bound by
all of the terms and provisions of this Agreement and the Plan (as presently in
effect or later amended), which are incorporated herein by reference, the rules
and regulations under the Plan adopted from time to time, and any
interpretations, decisions and determinations the Compensation Committee of the
Company’s Board of Directors (the “Committee”) may make from time to time. Terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this Agreement and
mandatory provisions of the Plan, the provisions of the Plan govern.

 

The Option is a non-qualified option and is NOT an incentive stock option as
defined under Section 422 of the Internal Revenue Code of 1986, as amended.

 

2.   Right to Exercise Option. You may exercise the Option only after the time
and to the extent the Option has become vested and exercisable and prior to the
Expiration Date or other termination or forfeiture of the Option.

 

3.   Method of Exercise. To exercise the Option, you must (a) give written
notice to the Vice President, HR Finance or other designee of the Company, which
notice shall specifically refer to this Agreement, state the number of shares of
Stock as to which the Option is being exercised, state whether you wish the
shares of Stock to be in your name or jointly in the names of you and your
spouse (and if so, the spouse’s name), and be signed by you, and (b) pay in full
to the Company the Exercise Price of the Option for the number of Shares being
purchased either (i) in cash (including by check), payable in United States
dollars, (ii), by delivery of a number of whole Shares already owned by you
having a fair market value, determined as of the date the Option is exercised,
equal to (but not in excess of) all or the part of the aggregate Exercise Price
being paid in this way, (iii) by a net exercise or other cashless exercise
technique permitted by the Committee, or (iv) in any other manner then permitted
by the Committee. The value of any fractional share shall be paid in cash. Once
you give notice of exercise, such notice may not be revoked. When you exercise
the Option or part thereof, the Company will transfer shares of Stock (or make a
non-certificated credit) to your brokerage account at a designated securities
brokerage firm or otherwise deliver shares of Stock to you. Neither you nor your
Beneficiary shall have at any time any rights with respect to shares of Stock
covered by the Option prior to the valid exercise and full payment for the
shares, and no adjustment shall be made for dividends or

 

 1 

 

 

other rights for which the record date is prior to such valid exercise and
payment. To the extent you excise any portion of the Option and later dispose of
the shares of Stock acquired in connection with such exercise prior to the later
of (A) the second anniversary of the Grant Date, and (B) the first anniversary
of the date of exercise, you shall promptly notify the Company of such
disposition.

 

4.Termination of Service or Change in Control Prior to the Expiration Date of
the Option.

 

(a)  Termination of Service in General. Except as otherwise provided in this
paragraph 4, if you have a termination of service for any reason other than
Cause (as defined in Section 11.03 of the Plan) prior to the Expiration Date,
the Option (i) to the extent then vested and outstanding, shall remain
outstanding and exercisable for three months following such termination of
service (or, if earlier, until the Expiration Date), and (ii) to the extent then
unvested, shall immediately terminate and shall not thereafter be exercisable,
and shall be forfeited. To the extent any portion of the Option remains
unexercised following the period described in clause (i) of the preceding
sentence, such portion of the Option shall immediately terminate and shall not
thereafter be exercisable, and shall be forfeited. If you have a termination of
service for Cause (as defined in Section 11.03 of the Plan) prior to the
Expiration Date, the entire Option, whether vested or unvested, shall
immediately terminate and shall not thereafter be exercisable, and shall be
forfeited.

 

(b)  Death. In the event you terminate service due to death prior to the
Expiration Date, the Option, to the extent then outstanding, will immediately
vest and become nonforfeitable (to the extent not already vested) and shall be
immediately exercisable in full by your Beneficiary. The Option will remain
exercisable until the earlier of the Expiration Date of the Option shown on the
designations page or the second anniversary of your death. To the extent any
portion of the Option remains unexercised following the period described in the
preceding sentence, such portion of the shall immediately terminate and shall
not thereafter be exercisable, and shall be forfeited.

 

(c)  Disability. In the event you terminate service due to Disability (as
defined below), the Option, to the extent then outstanding, will immediately
vest and become nonforfeitable (to the extent not already vested) and shall be
immediately exercisable in full by you. The Option and will remain exercisable
until the Expiration Date. To the extent any portion of the Option remains
unexercised following the Expiration Date, such portion of the shall immediately
terminate and shall not thereafter be exercisable, and shall be forfeited.

 

(d)  Retirement. In the event you terminate service due to Retirement (as
defined below), the Option, to the extent then vested and outstanding or
becoming vested as provided below, will remain exercisable (unless sooner
exercised or terminated) until the Expiration Date. To the extent any portion of
the Option remains unexercised following the Expiration Date, such portion of
the shall immediately terminate and shall not thereafter be exercisable, and
shall be forfeited. Upon your termination of service due to Retirement one year
or more after the Option was granted, a portion of the unvested Option shall
become vested immediately, such portion determined by (a) multiplying the number
of Options granted (as shown on the designations page) by a fraction, the
numerator of which is the number of months elapsed since the Grant Date (for
example, if the Grant Date is March 15, one month elapses as of the

 

 2 

 

 

14th of each subsequent month) and the denominator of which is 48, and (b)
subtracting the number of Options that became vested prior to your Retirement.
Upon your termination of service due to Retirement less than one year after the
Option was granted, the Option shall be forfeited.

 

(e)  Change in Control. If a Change in Control occurs prior to the Expiration
Date of the Option and prior to or coincident with the date of your termination
of service, then unless the Committee provides otherwise in the exercise of its
discretion, the following terms shall apply:

 

(i) If the acquiring company assumes the Option (as determined in the discretion
of the Committee), and if you are involuntarily terminated by the applicable
employer other than for Cause, death or Disability on or prior to the first
anniversary of the Change in Control, then to the extent outstanding, the Option
will vest, become nonforfeitable, and remain exercisable (unless sooner
exercised) until the Expiration Date; or

 

(ii) If the acquiring company does not assume the Option, and the Option remain
outstanding following the Change in Control, then upon the Change in Control
(whether you are terminated or not), to the extent outstanding, the Option will
vest and become nonforfeitable (to the extent not previously vested) and become
immediately exercisable in full and remain exercisable (unless sooner exercised)
until the Expiration Date.

 

(f)  Certain Definitions. The following definitions apply for purposes of this
Agreement:

 

(i)  “Disability” means a disability entitling you to long-term disability
benefits under the Company’s long-term disability policy applicable to you (or
which would be applicable if you were covered by the policy) as in effect at the
date of your termination of service.

 

(ii)  “Retirement” means your termination of service with the Company and its
subsidiaries (other than a termination by death or by the Company for Cause)
after attaining the earlier of (A) age 65 with 5 years of service or (B) age 55
with 10 years of service.

 

5.  Your Representations and Warranties. You acknowledges receipt of the Plan
and a form of S-8 prospectus in connection with the Option. As a condition to
the exercise of the Option, the Company may require you to make any
representation or warranty to the Company as may be determined by the Committee
or by counsel to the Company to be appropriate or required by law or regulation.

 

6.  Nontransferability and Other Limitations.

 

(a) Nontransferability. You may not transfer the Option or any rights thereunder
to any third party other than by will or the laws of descent and distribution,
and, during your lifetime, only you or your duly appointed guardian or legal
representative may exercise the Option.

 

 3 

 

 

(b)  Beneficiary Designation. Notwithstanding the foregoing, you may designate a
Beneficiary to exercise the Option after your death, and you may transfer any
portion of the Option that is not an incentive stock option to a Permitted
Transferee during your lifetime, provided such transfer is not for value,
subject to the applicable terms and conditions set forth in Section 12.03 of the
Plan.

 

(c)  Potential Forfeiture. Additional events could result in forfeiture of loss
of the Option. In addition, all rights granted and/or shares of Stock delivered
under this Agreement are subject to recoupment under the Company’s recoupment
policy as in effect from time to time.

 

(d)  12-month Holding Requirement for Section 16 Officers. If on the date of
exercise you are a Section 16 Officer, then for a period of at least 12 months
after the date of exercise, you shall not sell, transfer, pledge, alienate or
otherwise encumber the net shares of Stock (or any rights thereunder) received
after payment of the Exercise Price and any required Stock withholding, other
than by will or the laws of descent and distribution.

 

(e)  Shares Subject to Insider Trading and Recoupment Policies. Sales of shares
of Stock will be subject to any Company policy regulating trading by employees.
All rights granted and/or shares of Stock delivered under this Agreement are
subject to recoupment under the Company’s recoupment policy as in effect from
time to time.

 

7.Miscellaneous.

 

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement and the Plan constitute the entire agreement between the parties with
respect to the Option, and supersede any prior agreements or understandings with
respect to the Option. No amendment or alteration of this Agreement which may
impose any additional obligation upon the Company shall be valid unless
expressed in a written instrument duly executed in the name of the Company, and
no amendment, alteration, suspension or termination of this Agreement which
materially impairs your rights with respect to the Option shall be valid unless
expressed in a written instrument executed by you. Any amendment, alteration,
suspension or termination required by law or the terms of any Agreement to which
the Company is a party, or necessary to preserve or improve the tax status of
the Option for you shall be deemed not to materially impair your rights with
respect to the Option.

 

(b) Adjustments; No Dividend Equivalents. The number and/or type of shares of
Stock and or the Option Exercise Price shall be appropriately adjusted in order
to prevent dilution or enlargement of your rights or economic benefits with
respect to the Option or to reflect any changes in the number or type of
outstanding shares of Stock resulting from an event described in Section 12.05
of the Plan, as the Committee shall determine. Dividend Equivalents shall not be
credited to the Option.

 

(c) No Promise of Continued Employment. The Option and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that you have a right to continue as an officer or employee of the
Company for any period of time, or at any particular rate of compensation.

 

 4 

 

 

(d) Governing Law. The validity, construction, and effect of this agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and in accordance with applicable federal law.

 

(e) Mandatory Tax Withholding. Unless otherwise determined by the Committee, if
and at the time the Option becomes subject to tax, the Company will withhold
from any shares deliverable in settlement of the Option a number of whole shares
of Stock having a value nearest to, but not exceeding, the amount of income and
employment taxes required to be withheld under applicable laws and regulations,
and pay the amount of such withholding taxes to the appropriate taxing
authorities. You will be responsible for any withholding taxes not satisfied by
means of such mandatory withholding and for all taxes in excess of such
withholding taxes that may be due with respect to the Option on exercise or
otherwise. You will be responsible for any withholding taxes not satisfied by
means of such mandatory withholding and for all taxes in excess of such
withholding taxes that may be due with respect to the Option upon exercise or
otherwise. The Company makes to representations and gives no advice on the
taxation of the Option.

 

(f) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President, HR Finance, and any notice to you shall be addressed to you at your
address as then appearing in the records of the Company.

 

(g) No Shareholder Rights. You and any Beneficiary or Permitted Transferee shall
not have any rights with respect to Stock (including voting rights) covered by
this Agreement prior to the exercise of the Option and delivery of the shares of
Stock in accordance with such exercise.

 

Effective March 7, 2017

 

 5 

